Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/638,275 filed on 02/11/2020. 

Response to Amendments
This is in response to the amendments filed on 06/09/2022. Independent claims 1 and 28 have been amended. Claims 9-25 and 30-33 are cancelled. Claims 1-8, 26-29 and 34 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-8, 26-29 and 34 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record GARLAND; Brendan John, Pub. No.: US 2014/0002663 A1, and RADICHKOV; Dobromir, Pub. No.: 2018/0137198 A1 individually or in combination do not disclose the invention as filed. GARLAND discloses a technique automated photo capture and retrieval of captured photo of timed events with an individual’s identity. RADICHKOV discloses a technique of providing a search capability of relevant event listing with time-stamp and location.
What is missing from the prior art is a technique where a server providing an application for download and install in a client mobile device and being granted permission to asynchronously store information relating to the event and including images to the repository relating to the event.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1 and 28, and thereby claims 1 and 28 are considered allowable. The dependent claims which further limit claims 1 and 28 also are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491